      Case 4:17-cv-01958-HSG Document 195 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11

12   IRONWORKS PATENTS LLC,                     CASE NO. 4:17-cv-01958-HSG
13                 Plaintiff,                   [PROPOSED] ORDER GRANTING
                                                JOINT MOTION TO STAY ALL
14        vs.                                   DEADLINES
15   SAMSUNG ELECTRONICS CO., LTD., and
     SAMSUNG ELECTRONICS AMERICA,
16   INC.,
17                 Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                      [PROPOSED] ORDER GRANTING
     CASE NO. 4:17-cv-01958-HSG
                                                                  MOTION TO STAY
       Case 4:17-cv-01958-HSG Document 195 Filed 05/06/20 Page 2 of 2



 1          Before the Court is the parties Joint Motion to Stay All Deadlines. Having considered the
 2   Motion, it is GRANTED.
 3
            Accordingly, the Court ORDERS all deadlines STAYED for thirty days from the entry of
 4
     this Order.
 5
            IT IS SO ORDERED.
 6

 7

 8

 9

10   DATED: ___________,
             5/6/2020    2020.
                                                  HAYWOOD S. GILLIAM, JR.
11                                                United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                [PROPOSED] ORDER GRANTING
     CASE NO. 4:17-cv-01958-HSG                    -1-
                                                                            MOTION TO STAY
